Citation Nr: 1402090	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-29 043	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether a debt based on overpayment of compensation in the amount of $69,497.87 is valid.

2.  Entitlement to a waiver of recovery of an overpayment of compensation benefits in the amount of $69,497.87.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

REMAND

The Veteran had active military service from August 1968 to July 1970.  The appellant, an attorney, was appointed as the Veteran's fiduciary in December 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 decision by the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This case must be remanded to the agency of original jurisdiction (AOJ) for adjudication of the underlying issue of the validity of the debt.

Evidence of record reflects that the Veteran was incarcerated from November 15, 2004 and released on November 21, 2007.  Although the Veteran had previously incurred a debt as a result of failing to notify VA of an earlier period of incarceration and the appellant was granted a waiver of recovery of the indebtedness in the amount of $24,801.34 in June 2005, neither the appellant nor the Veteran notified VA of the subsequent incarceration when it began in November 2004.  

A March 2007 report of contact reflects that the Veteran notified the AOJ that he had been incarcerated for a felony.  In April 2007, the AOJ notified the appellant that the Veteran was incarcerated, that compensation benefits would be reduced, and that correspondence would follow regarding an overpayment.  

In May 2007, the AOJ received correspondence from the Veteran's wife stating that he was incarcerated and requesting an apportionment of his compensation benefits.  A special apportionment decision dated in May 2008 granted an apportionment of the Veteran's compensation benefits to his wife from the 61st day of the Veteran's incarceration in January 2005 until his release in November 2007.  A separate letter notified her that the monthly entitlement amount during the Veteran's incarceration was $1,500.  

In a letter issued later the same month, the AOJ notified the appellant of the proposed reduction in compensation benefits effective after the 61st day of the Veteran's incarceration; that an apportionment of $1,500 monthly, which was "deducted from the amount withheld during incarceration," was granted to the Veteran's wife from February 1, 2005 until the Veteran's release from prison; and that "this adjustment resulted in an overpayment of benefits."   

A June 2008 letter from the Debt Management Center (DMC) in St. Paul, Minnesota notified the appellant that VA benefits would be withheld beginning in August 2008 until an overpayment in the amount of $69,497.87 was recouped.  In a letter and an email dated in June 2008, the appellant expressed disagreement with the validity of the debt; he also requested a waiver of the overpayment.  The AOJ responded to the email communication the same day, explaining that the dispute regarding the validity of the debt and the request for a waiver were separate issues.  The VA official "attached an audit to satisfy the dispute."  A review of the audit suggests that the debt created was based on the full amount of compensation benefits paid (over $89,000) minus the 10 percent compensation rate to which the Veteran was entitled while incarcerated (approximately $20,700), resulting in $68,599.54 due to VA.

In a letter issued to the appellant later in June 2008, the DMC explained the right to request a waiver, but did not address the appellant's disagreement with the validity of the debt.  The AOJ must adjudicate the underlying issue of the validity of the debt because it is inextricably intertwined with the question of whether recovery of any debt should be waived.  In other words, if the question regarding the validity of the debt is decided in the appellant's favor, the appeal regarding the denial of the waiver of recovery of the overpayment becomes moot.

Finally, the Board notes that, in a November 2008 letter, the appellant indicated that the Veteran was satisfied with the reduction of benefits to a certain level to repay the debt and would withdraw his disagreement so long as the benefit paid to the Veteran was not reduced further.  Curiously, it does not appear that the AOJ responded to this offer.  Instead, a statement of the case was issued in July 2009.  Why the AOJ did not respond is inexplicable.  This question should again be visited if the appellant remains amenable to such an arrangement, particularly if it results in resolution of this appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the appellant to determine whether arrangements can be made such as offered by the appellant in the November 2008 letter.  If such an agreement is made, and the appellant withdraws any disagreement with the creation of the debt and denial of a waiver of recovery thereof, no further action is required.  Any such arrangement and withdrawal should be clearly documented in the record.

2.  If the appeal continues, the AOJ must adjudicate the underlying issue of whether the creation of a debt in the amount of $69,497.87 was valid.  If the AOJ determines that the debt was validly created, the appellant should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

